EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Alan M. Weisburg on May 11, 2022.
The application has been amended as follows: 
 	In the Claims:
 	Claim 33, lines 2-5, “assigning the first data to the first transport block comprises assigning at least a portion of a first PDU to the first transport block, assigning the second data to the second transport block comprises assigning at least a portion of a second PDU to the second transport block, and” have been deleted entirely.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of all claims is allowable over the prior art of record because all prior arts fail to teach or suggest a method or an apparatus for providing data to be transmitted, by medium access control (MAC) layer of a communication device, by: storing a first ordered set of protocol data units (PDUs) the first ordered set of PDUs comprising a first PDU and a second PDU, the second PDU immediately following the first PDU in the first ordered set of PDUs and the first ordered set of PDUs having a first priority, assigning at least a portion of a further PDU to the first transport block, the further PDU one of: i) being included in the first ordered set of PDUs and following the second PDU in the first ordered set of PDUs, and ii) being included in a second orderedPage 3 of 16Attorney Docket No.: 1557B-257PUS (PEE1315USPC) U.S. Application No.: 16/348439 set of PDUs, the second ordered set of PDUs having a second priority that is lower than the first priority of the first ordered set of PDUs, the assigning of the second data to the second transport block being performed before the assigning for the first transport block has been completed, assigning the first data to the first transport block comprises assigning at least a portion of the first PDU to the first transport block for transmission during a transmission time interval (TTI), and assigning the second data to the second transport block comprises assigning at least a portion of the second PDU to the second transport block for transmission during the TTI.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465